The defendant’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 914 (AC 13254), is granted, limited to the following issue:
“Was the Appellate Court correct in holding that the trial court did not abuse its discretion in failing to order *917a new trial when during jury deliberations several jurors made allegedly improper remarks about the defendant who is African-American?”
The Supreme Court docket number is SC 15296.
Decided July 10, 1995
Richard M. Maraño, special public defender, in support of the petition.
Leah Hawley, assistant state’s attorney, in opposition.